DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stewart U.S. 10,531,914 (earliest filing date: 08/06/2015; herein referred to as “Stewart”).
5.	Regarding Claim 6, teaches a system for performing irreversible electroporation during heart refractory period (Fig. 1), the system comprising:
a. one or more electrodes (Fig. 1, ref nums 24 and 26), which are configured to sense multiple electrocardiogram (ECG) signals of a patient heart (Col. 6 lines 61-66, “the plurality of electrodes 24 may also perform diagnostic functions such as…the measured ECG signals”); and
b. a processor (ref nums 17, 32), which is configured, based on the acquired ECG signals, to detect a refractory period of the patient heart, and to control ablation at an ablation site during the detect refractory period (Col. 5 lines 33-46, “the generator 14 may include processing circuitry including a first processor 17…to monitor the patient’s cardiac activity for use in determining pulse train delivery timing at the desired portion of the cardiac cycle, for example, during the ventricular refractory period”; (Col. 6 lines 44-52, “the generator 14 may be configured and programmed to deliver pulsed, high voltage electric fields appropriate for achieving desired pulsed, high voltage ablation…for example, the pulse trains delivered by generator 14”; Col. 7, lines 33-59, “the system may include ECG electrodes 26 electrically couplable to the generator 14 and configured to measure electrical signals from the heart.  The ECG measurements…made with the delivery of the pulse trains from the plurality of electrodes 24…the generator 14 may include a second processor 32 configured to process and correlate…into a determination of when to deliver pulses”; also see Fig. 2).

6.	Regarding Claim 13, Stewart teaches a system for performing irreversible electroporation during heart refractory period (Fig. 1), the system comprising:
a. an interface (Fig. 1, ref num 13), configured to sense multiple electrocardiogram (ECG) signals of a patient heart (Col. 6 lines 61-66, “the plurality of electrodes 24 may also perform diagnostic functions such as…the measured ECG signals are transferred from the catheter electrode energy distribution system 13”); and
b. a processor (ref nums 17, 32), which is configured, based on the acquired ECG signals, to detect a refractory period of the patient heart, and to control ablation at an ablation site during the detect refractory period (Col. 5 lines 33-46, “the generator 14 may include processing circuitry including a first processor 17…to monitor the patient’s cardiac activity for use in determining pulse train delivery timing at the desired portion of the cardiac cycle, for example, during the ventricular refractory period”; (Col. 6 lines 44-52, “the generator 14 may be configured and programmed to deliver pulsed, high voltage electric fields appropriate for achieving desired pulsed, high voltage ablation…for example, the pulse trains delivered by generator 14”; Col. 7, lines 33-59, “the system may include ECG electrodes 26 electrically couplable to the generator 14 and configured to measure electrical signals from the heart.  The ECG measurements…made with the delivery of the pulse trains from the plurality of electrodes 24…the generator 14 may include a second processor 32 configured to process and correlate…into a determination of when to deliver pulses”; also see Fig. 2).

7.	Regarding method claim 1, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claims 6 and 13, since operation of the prior art relied on to reject apparatus claims 6 and 13 would naturally result in the step of method claim 1 being satisfied.
	


8.	Regarding Claims 2, 7 and 14, Stewart teaches the electrodes or interface comprise: (i) at least a first electrode fitted on a catheter and configured to sense intra-cardiac (IC) ECG signals at the ablation site (Col. 6, lines 61-65 “plurality of electrodes 24 may also perform diagnostic functions such as collection of intracardiac electrograms (EGM)”), and (ii) second electrodes coupled to a surface of the patient, and configured to sense body-surface (BS) ECG signals of the patient heart (Col. 7 lines 34-40 “ECG electrodes 26…configured to measure electrical signals from the heart…three ECG electrodes 26 are adhered the surface of the patient”).

9.	Regarding Claims 3, 8 and 15, Stewart teaches the processor is configured to detect the refractory period based on at least one of the ECG signals, which is indicative of a sinus rhythm pulse (Col. 5 lines 33-46, “the generator 14 may include processing circuitry including a first processor 17…to monitor the patient’s cardiac activity for use in determining pulse train delivery timing at the desired portion of the cardiac cycle, for example, during the ventricular refractory period”; Col. 3 lines 26-30, “onset of an S-wave, pulse train of energy is gated by the processor to initiate the delivery of the pulse train of energy at the end of an S-wave”).

10.	Regarding Claims 4, 9 and 16, Stewart teaches an irreversible electroporation (IRE) pulse generator, which is configured to apply IRE pulses to tissue at the ablation site during the detected refractory period (Col. 6, lines 23-43 “the generator 14 may provide electrical pulses…depending upon the characteristics of the electrical pulses…irreversible electroporation…”).

11.	Regarding Claims 5, 10 and 17, Stewart teaches in response to receiving at least one of the ECG signals that is indicative of a sinus rhythm pulse, the processor is configured to control the IRE generator for applying the IRE pulses (Col. 6, lines 23-43; Col 7, lines 33-59, Fig. 2).

12.	Regarding Claim 11, Stewart teaches the IRE pulse generator is configured to apply one or more bipolar IRE pulses between a pair of electrodes, which are in contact with tissue at the ablation site (Col. 6, lines 4-22).

13.	Regarding Claims 12 and 18, Stewart teaches at least one of the one or more electrodes is fitted on a catheter and is configured to perform at least one of: (i) sensing intra-cardiac ECG signals at the ablation site, and (ii) applying one or more irreversible electroporation (IRE) pulses, to tissue at the ablation site (Col. 4, lines 62 – Col. 5, lines 33; Col. 6, lines 61 – Col. 7 lines 10; Fig. 1, ref num 24).

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	a. Viswanathan U.S. 10,172,673 teaches of a system, device, and method for electroporation ablation (see Fig. 1).
	b. Stewart U.S. 2016/0166310 teaches of a system and method for irreversible energy effects to the target tissue via electrode (see Figs. 1-3, 6, and 7).
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L PATTON whose telephone number is (571)272-3846. The examiner can normally be reached Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/ANNIE L PATTON/Examiner, Art Unit 3794